DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4,5,8-15,19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,923,573. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application claims the similar features of the semiconductor structure as claimed in the US Patent. The following is claims mapping to compare the similarity between the pending application and the US Patent: 
Regarding claim 1 of pending application, US Patent teaches a semiconductor structure (see claim 1’s preamble), comprising: 
a metal gate structure (refer to gate stack in lines 2-3) comprising a gate dielectric layer and a gate electrode; 
a conductive layer (refer to metal layer in lines 3-5) disposed over the metal gate structure, the conductive layer including a bottom portion disposed below a top surface of the metal gate structure and a top portion (refer to top portion of metal layer) disposed over the top surface of the metal gate structure, and wherein the top portion laterally extends beyond a sidewall of the bottom portion; and a contact feature in direct contact with the top portion of the conductive layer (see lines 6-9).
Claim 2 of pending application includes all features of claim 15 of US Patent.
Claim 4 of pending application includes all features of claim 2 of US Patent.
Claim 5 of pending application includes all features of claim 6 of US Patent.
Claim 8 of pending application includes all features of claim 2 of US Patent.
Regarding claim 9 of pending application, US Patent teaches a semiconductor structure (see claim 9’s preamble), comprising: 
a gate stack  (refer to high-k metal gate stack in lines 2-4) including a high-k gate dielectric layer and a metal gate electrode disposed over the high-k gate dielectric layer; 
a metal layer (refer to the conductive layer in lines 5-8) disposed over the gate stack, wherein the metal layer includes a first portion disposed over a second portion; and 
a gate contact (refer to gate contact in lines 9-10) in direct contact with the first portion of the metal layer, wherein sidewalls of the first portion of the metal layer are defined by the gate contact, and wherein sidewalls of the second portion of the metal layer are defined by the metal gate electrode.
Claim 10 of pending application includes all features of claim 12 of US Patent.
Claim 11 of pending application includes combined features of claims 9 and ? of US Patent.
Claim 12 of pending application includes combined features of claims 9 and ? of US Patent.
Claim 13 of pending application includes features of claim 13 of US Patent.
Claim 14 of pending application includes features of claim 14 of US Patent.
Regarding claim 15 of pending application, US Patent a semiconductor structure in claims 1 and 9, comprising: 
a gate stack including a high-k gate dielectric layer and a metal gate electrode disposed over the high-k gate dielectric layer (see lines 2-4 in claim 9); 
a conductive layer (see lines 5-8 in claim 9) disposed on the gate stack, wherein the conductive layer includes a top portion disposed over a bottom portion, wherein the top portion laterally spans a first distance, and wherein the bottom portion penetrates the gate stack and laterally spans a second distance that is less than the first distance (see claim 1’s lines 4-7, 11-13) ; and 
a gate contact in direct contact with the top portion of the conductive layer  (see claim 9, lines 10-11).
Claim 19’s pending application, US Patent teaches the features in claim 9 (see lines 5-9).
Claim 20’s pending application, US Patent teaches the features in claim 13 (see lines 5-9).
Allowable Subject Matter

Claim 3 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.
Claim 6 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.
Claim 7 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.
Claim 16 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.
Claim 17 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.
Claim 18 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818